.
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 5 in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that “It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Moreover, because at least generic claims 1 and 14 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn.”.  This is not found persuasive because the examination of plurality of inventions does create a serious burden on the examiner.  The fact that claims 1 and 14 are generic does not prevent applicants from introducing dependent claims which read on different inventions and does not alleviate said serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claimed limitation of “wherein, from a view perpendicular to the array substrate, a projection of each of the metal lines overlaps with a projection of each horizontal branch or each vertical branch”, as recited in claims 1 and 14, is unclear as to whether said “each horizontal branch or each vertical branch” refers to the horizontal branch and the vertical branch recited earlier, or to different horizontal branch and vertical branch.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2016/0209716).  
a substrate; 
a switch assembly Qh, QI (see figure 1) disposed on the substrate 110 (see figure 3), wherein the switch assembly comprises a plurality of transistors; 
metal lines 135; 
a pixel electrode 191h, 191I comprising a plurality of line-shaped branches, wherein each of the branches comprises a horizontal branch 192h and a vertical branch 193h perpendicular to each other, and 
a drain line 175h, 175I of each transistor is disposed under the horizontal branch which is closest to said each transistor (see figure 3); and 
a plurality of pixel units, wherein each of the pixel units comprises a plurality of display domains (inherently therein), and 
the display domains of each of the pixel units are symmetrical with respect to the horizontal branch or the vertical branch; 
wherein, from a view perpendicular to the array substrate, a projection of each of the metal lines 135 overlaps with a projection of each horizontal branch or each vertical branch 191h (see figure 3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0209716).
Regarding claims 2 and 14, Kim et al. teach in figure 2 and related text substantially the entire claimed structure, as applied to claim 1 above, including each of the pixel unit PX further comprises a common electrode line 270 (see figure 3) and a storage capacitor Clch, ClcI (see figure 1), and the common electrode lines of the pixel units in the same row are connected to each other; 
an insulating layer 140 is disposed between a layer where the metal lines 135 are disposed and a layer where the common electrode lines 270 are disposed (see figure 3), and 


Kim et al. do not explicitly state that each common electrode line and the each metal line are respectively functioned as a first electrode and a second electrode of each storage capacitor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to operate each common electrode line and the each metal line to respectively function as a first electrode and a second electrode of each storage capacitor, in Kim et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 14, Kim et al. teach in figure 2 and related text substantially the entire claimed structure, as applied to claims 1 and 2 above, except having a range of a width of each metal line is greater than or equal to 2 micrometers and smaller than or equal to 3 micrometers.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have a range of a width of each metal line greater than or equal to 2 micrometers and smaller than or equal to 3 micrometers, in Kim et al.’s device, in order to reduce the size of the device.


Regarding claim 3, Kim et al. teach in figure 2 and related text that each common electrode line further comprises a second common electrode line disposed on at least one lateral side portion of each pixel unit since the device comprises plurality of pixel units.

Regarding claims 4 and 15, Kim et al. teach in figure 3 and related text that the common electrode lines 135 and a gate 135 of each transistor are disposed in the same layer.

Regarding claims 5 and 16, Kim et al. teach in figure 3 and related text that the metal lines and a drain of each transistor are disposed in the same layer.

Regarding claim 6, Kim et al. teach in figure 3 and related text that the insulating layer 140 is a gate insulating layer of each transistor; a passivation layer 180P is disposed between the layer where the metal lines 135 are disposed and a layer where the pixel electrode 191h is disposed; and the passivation layer 180P is provided with a through hole, and each of the metal lines is electrically connected to the pixel electrode via the through hole.

Regarding claim 7, Kim et al. teach in figure 3 and related text that, from a view perpendicular to the array substrate, a projection of the through hole overlaps with the projection of the horizontal branch and/or the vertical branch.


Regarding claims 8 and 17, Kim et al. teach in figures 11, 14 and related text that each of the pixel units PXG comprises a first display domain, a second display domain, a third display domain and a fourth display domain, the first display domain and the second display domain are disposed in the same row, the third display domain and the fourth display domain are disposed in the same row, the first display domain and the third display domain are disposed in the same column, and the second display domain and the fourth display domain are disposed in the same column.

Regarding claim 9, Kim et al. teach in figures 3, 14 and related text that, from a view perpendicular to the array substrate, the projection of the through hole overlaps with at least one among a gap between the first display domain and the second display domain, a gap between the first display domain and the third display domain, a gap between the second display domain and the fourth display domain, and a gap between the third display domain and the fourth display domain.

Regarding claims 10 and 18, Kim et al. teach in figures 3, 14 and related text that each of the metal lines is disposed within a gap between two adjacent display domains.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/11/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800